As filed with the Securities and Exchange Commission on July 21, 2011 Securities Act Registration No. 333- Investment Company Act Registration No. 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-2 R REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 £ PRE-EFFECTIVE AMENDMENT NO. £ POST-EFFECTIVE AMENDMENT NO. and/or R REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 £ AMENDMENT NO. Tortoise Pipeline & Energy Fund, Inc. 11550 Ash Street, Suite 300 Leawood, Kansas 66211 (913) 981-1020 AGENT FOR SERVICE Terry C. Matlack 11550 Ash Street, Suite 300 Leawood, Kansas 66211 Copies of Communications to: Steven F. Carman, Esq. Eric J. Gervais, Esq. Husch Blackwell LLP 4801 Main Street, Suite 1000 Kansas City, MO 64112 (816) 983-8000 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. It is proposed that this filing will become effective (check appropriate box): £when declared effective pursuant to Section 8(c). CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Proposed Proposed Maximum Title of Securities Being Registered Amount to be Registered Maximum Offering Price Per Share Aggregate Offering Price (1) Amount of Registration Fee (2) Common Stock Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. In no event will the aggregate initial offering price of all securities offered from time to time pursuant to the prospectus included as a part of this Registration Statement exceed $5,000,000. Paid herewith. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS Subject to Completion Preliminary Prospectus dated July 21, 2011 Common Shares Tortoise Pipeline & Energy Fund, Inc. $ per Share Investment Objective. Tortoise Pipeline & Energy Fund, Inc. (the “Fund,” “we,” “us” or “our”) is a newly organized, non-diversified closed-end management investment company. Our investment objective is to provide our stockholders a high level of total return, with an emphasis on making current distributions. We cannot assure you that we will achieve our investment objective. Investment Strategy. We seek to provide stockholders an efficient vehicle to invest in a portfolio consisting primarily of equity securities of pipeline and other energy infrastructure companies.We intend to focus primarily on pipeline companies that engage in the business of transporting natural gas, natural gas liquids (“NGLs”), crude oil and refined petroleum products through pipelines, and to a lesser extent, on other energy infrastructure companies. Under normal circumstances, we will invest at least 80% of our total assets (including any assets obtained through leverage) in equity securities of pipeline and other energy infrastructure companies. Energy infrastructure companies own and operate a network of asset systems that transport, store, distribute, gather and/or process, explore, develop, manage or produce crude oil, refined petroleumproducts (including biodiesel and ethanol), natural gas or NGLs or that provide electric power generation (including renewable energy), transmission and/or distribution.We may invest up to 30% of our total assets in restricted securities, primarily through direct investments in securities of listed companies. We may invest up to 25% of our total assets in securities of MLPs. We will not invest in privately held companies. We will also seek to provide current income from gains earned through an option strategy which will normally consist of writing (selling) call options on equity securities in our portfolio. Tax Matters.We intend to elect to be treated, and to qualify each year, as a regulated investment company (“RIC”). Assuming that we qualify as a RIC, we generally will not be subject to U.S. federal income tax on income and gains that we distribute each taxable year to stockholders. See “Certain U.S. Federal Income Tax Considerations.” No Prior History.Prior to this offering, there has been no public or private market for our common shares. Our common shares are expected to be listed on the New York Stock Exchange under the trading or “ticker” symbol “.” Investing in our securities involves certain risks. You could lose some or all of your investment. See “Risk Factors” beginning on pageof this prospectus. You should consider carefully these risks together with all of the other information contained in this prospectus before making a decision to purchase our securities. Shares of closed-end management investment companies frequently trade at prices lower than their net asset value or initial offering price. Market discount risk applies to all investors, but it may be greater for initial investors expecting to sell shares shortly after the completion of the offering. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Proceeds, before expenses, to us(3) $ $ (notes on following page) Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the common shares to purchasers on or about , 2011. The date of this prospectus is2011. (notes from previous page) The underwriters named in this prospectus have the option to purchase up toadditional common shares at the public offering price, less the sales load, within 45days from the date of this prospectus to cover over-allotments. If the over-allotment option is exercised in full, the public offering price, sales load and proceeds, before expenses, to us will be $, $, and $, respectively. See “Underwriters”. Tortoise Capital Advisors, L.L.C., our Adviser, has agreed to pay from its own assets an upfront structuring fee to . These fees are not reflected under sales load in the table above. See “Underwriters—Additional Compensation to be paid by the Adviser.” In addition to the sales load, we will pay offering costs of up to $0.05 per share, estimated to total approximately $, which will reduce the “Proceeds, before expenses, to us.” Tortoise Capital Advisors, L.L.C. has agreed to pay all organizational expenses and the amount by which the aggregate of all of our offering costs (excluding the sales load, but including a portion of the amount payable to an affiliate of the Adviser for the marketing of our common stock) exceeds $0.05 per share. (continued from cover page) Leverage.The borrowing of money and issuance of preferred stock and debt securities represent the leveraging of our common stock. The term “total assets” includes assets obtained through leverage for each of our investment policies. We reserve the right at any time to use financial leverage to the extent permitted by the Investment Company Act of 1940. See “Risk Factors—Leverage Risk.” Investment Adviser.We will be managed by Tortoise Capital Advisors, L.L.C. (the “Adviser”), a registered investment adviser specializing in managing portfolios of investments in listed energy infrastructure companies. As of June 30, 2011, our Adviser managed investments of approximately $6.8billion in the energy sector, including the assets of five publicly traded closed-end funds, an open-end fund and other accounts. Our Adviser has a 20-person investment team dedicated to the energy sector. This prospectus sets forth concisely the information that you should know before investing. You should read this prospectus before deciding whether to invest in our securities. You should retain this prospectus for future reference. A statement of additional information, dated, 2011, as supplemented from time to time, containing additional information, has been filed with the Securities and Exchange Commission (“SEC”) and is incorporated by reference in its entirety into this prospectus. You may request a free copy of the statement of additional information, the table of contents of which is on pageof this prospectus, request a free copy of our annual, semi-annual and quarterly reports, request other information or make stockholder inquiries, by calling toll-free at 1-866-362-9331 or by writing to us at 11550 Ash Street, Suite300, Leawood, Kansas 66211. Our annual, semi-annual and quarterly reports and the statement of additional information also will be available on our Adviser’s website at www.tortoiseadvisors.com. Information included on such website does not form part of this prospectus. You can review and copy documents we have filed at the SEC’s Public Reference Room in Washington,D.C. Call 1-202-551-5850 for information. The SEC charges a fee for copies. You can get the same information free from the SEC’s website (http://www.sec.gov). You may also e-mail requests for these documents to publicinfo@sec.gov or make a request in writing to the SEC’s Public Reference Section, 100 F. Street, N.E., Room1580, Washington,D.C. 20549. Our securities do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and the statement of additional information contain “forward-looking statements.” Forward-looking statements can be identified by the words “may,” “will,” “intend,” “expect,” “estimate,” “continue,” “plan,” “anticipate,” “could,” “should” and similar terms and the negative of such terms. By their nature, all forward-looking statements involve risks and uncertainties, and actual results could differ materially from those contemplated by the forward-looking statements. Several factors that could materially affect our actual results are the performance of the portfolio of securities we hold, the time necessary to fully invest the proceeds of this offering, our covered call strategy, the conditions in the U.S.and international financial, natural gas, petroleum and other markets, the price at which our shares will trade in the public markets and other factors. Although we believe that the expectations expressed in our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and are subject to inherent risks and uncertainties, such as those disclosed in the “Risk Factors” section of this prospectus. All forward-looking statements contained or incorporated by reference in this prospectus are made as of the date of this prospectus. Except for our ongoing obligations under the federal securities laws, we do not intend, and we undertake no obligation, to update any forward-looking statement. The forward-looking statements contained in this prospectus are excluded from the safe harbor protection provided by Section27A of the Securities Act of 1933, as amended (the “1933Act”). Currently known risk factors that could cause actual results to differ materially from our expectations include, but are not limited to, the factors described in the “Risk Factors” section of this prospectus. We urge you to review carefully that section for a more detailed discussion of the risks of an investment in our securities. i TABLE OF CONTENTS Page Prospectus Summary 1 Summary of Fund Expenses 8 The Fund 10 Use of Proceeds 10 Investment Objective and Principal Investment Strategies 11 Leverage 17 Risk Factors 19 Management of the Fund 28 Determination of Net Asset Value 31 Distributions 32 Automatic Dividend Reinvestment Plan 33 Description of Securities 36 Certain Provisions in our Charter and Bylaws 38 Closed End Company Structure 40 Certain U.S. Federal Income Tax Considerations 40 Underwriters 48 Administrator, Custodian & Fund Accountant 52 Legal Matters 52 Available Information 52 Table of Contents of The Statement of Additional Information 53 You should rely only on the information contained or incorporated by reference in this prospectus in making your investment decisions.We have not authorized any other person to provide you with different or inconsistent information.If anyone provides you with different or inconsistent information, you should not rely on it.This prospectus does not constitute an offer to sell or solicitation of an offer to buy any securities in any jurisdiction where the offer or sale is not permitted.The information appearing in this prospectus is accurate only as of the date on its cover.Our business, financial condition and prospects may have changed since such date.We will advise investors of any material changes to the extent required by applicable law. ii PROSPECTUS SUMMARY The following summary contains basic information about us and our securities. It is not complete and may not contain all of the information you may want to consider. You should review the more detailed information contained elsewhere in this prospectus and in the statement of additional information, especially the information set forth under the heading “Risk Factors” beginning on page [] of this prospectus. The Fund Tortoise Pipeline & Energy Fund, Inc. (the “Fund,” “we,” “us” or “our”) is a newly organized closed-end management investment company.Our investment objective is to provide our stockholders a high level of total return with an emphasis on making current distributions. We seek to provide our stockholders with an efficient vehicle to invest in a portfolio consisting primarily of equity securities of pipeline and other energy infrastructure companies. We cannot assure you that we will achieve our investment objective. Our Adviser We will be managed by Tortoise Capital Advisors, L.L.C. (the “Adviser”), a registered investment adviser specializing in managing portfolios of investments in listed energy infrastructure companies.As of June 30, 2011, our Adviser managed investments of approximately $6.8billion in the energy sector, including the assets of five publicly traded closed-end funds, an open-end fund and other accounts. Our Adviser has a 20-person investment team dedicated to the energy sector. Investment Strategy We seek to provide stockholders an efficient vehicle to invest in a portfolio consisting primarily of equity securities of pipeline and other energy infrastructure companies. We intend to focus primarily on pipeline companies that engage in the business of transporting natural gas, natural gas liquids (“NGLs”), crude oil and refined products through pipelines, and to a lesser extent, on other energy infrastructure companies. Energy infrastructure companies own and operate a network of asset systems that transport, store, distribute, gather and/or process, explore, develop, manage or produce crude oil, refined petroleumproducts (including biodiesel and ethanol), natural gas or NGLs, or that provide electric power generation (including renewable energy), transmission and/or distribution. Under normal circumstances, we will invest at least 80% of our total assets (including any assets obtained through leverage) in equity securities of pipeline and other energy infrastructure companies. We consider a company to be a pipeline company if the largest component of its assets, cash flow or revenue is associated with the operation or ownership of energy pipelines and complementary assets or it operates in the energy pipeline industry as defined by standard industrial classification (“SIC”).We consider a company to be an energy infrastructure company if at least 50% of its assets, revenues or cash flows are derived from energy infrastructure operations or ownership. We may invest up to 25% of our total assets in securities of MLPs. We may invest up to 30% of our total assets in restricted securities, primarily through direct investments in securities of listed companies. We will also seek to provide current income from gains earned through an option strategy which will normally consist of writing (selling) call options on selected equity securities in our portfolio (“covered calls”). The notional amount of such calls is expected to initially be approximately []% of the total 1 value of our portfolio, although this percentage may vary depending on the cash flow requirements of the portfolio and on our Adviser’s assessment of market conditions. As the writer of such call options, in effect, during the term of the option, in exchange for the premium we receive, we sell the potential appreciation above the exercise price in the value of the security or securities covered by the options. Therefore, we forego part of the potential appreciation for part of our equity portfolio in exchange for the call premium received. Listing and Symbol Our common shares are expected to be listed on the New York Stock Exchange (“NYSE”) under the trading or “ticker” symbol “[].” Use of Proceeds We expect to use the net proceeds from the sale of our common shares to invest in accordance with our investment objective and policies and for working capital purposes. We expect to fully invest the net proceeds of this offering within three to six months after the closing. Pending such investment, we expect that the net proceeds of this offering will be invested in mutual funds, cash, cash equivalents, securities issued or guaranteed by the U.S. government or its instrumentalities or agencies, short-term money market instruments, short-term debt securities, certificates of deposit, bankers’ acceptances and other bank obligations, commercial paper or other liquid debt securities. Market Opportunity We believe there is growth potential in pipeline and other energy infrastructure companies that provide attractive investment opportunities as a result of the following factors: [] Targeted Investment Characteristics The majority of our investments will generally have the following targeted characteristics: •Essential Infrastructure Assets—Companies that operate long-lived, tangible pipeline and other energy infrastructure assets that are essential to economic productivity and generally experience relatively inelastic demand. •High Barriers to Entry — Companies with operating assets that are difficult to replicate due to regulation, natural monopolies, availability of land or high costs of new development. •Total Return Potential — Companies that generate a current cash return at the time of investment with dividend or distribution growth potential. We do not intend to invest in start-up companies or companies with speculative business plans. •Predictable Revenues — Companies with stable and predictable revenue streams, often linked to areas experiencing demographic growth. •Stable Operating Structures — Companies with relatively low maintenance expenditures and economies of scale due to operating leverage and an appropriate ratio of debt to equity and payout/coverage ratio with respect to dividends or distributions. •Experienced, Operations-Focused Management Teams — Companies with management teams possessing successful track records and who have substantial knowledge, experience, and focus in their particular segments of the energy infrastructure industry. 2 Experience of the Adviser Our Adviser has significant experience investing in pipeline and other energy infrastructure companies including: •A Leading Energy Infrastructure Adviser.As of June 30, 2011, our Adviser had approximately $6.8billion of assets under management in the energy sector, including the assets of five publicly traded closed-end funds, an open-end fund and other accounts.Our Adviser formed the first MLP focused closed-end fund and is one of the largest investment managers dedicated to managing closed-end investment companies focused on U.S. energy infrastructure MLPs. The five members of our Adviser’s investment committee have, on average, over25years of experience. •Experience Across the Energy Infrastructure Value Chain. Our Adviser has managed energy infrastructure investments through various economic cycles through a disciplined investment approach. Through its in-house research coverage of companies throughout the entire energy infrastructure value chain, our Advisor’s investment process uses a bottom-up, fundamentals-based approach. Through proprietary models, including risk, valuation and financial models, our Adviser’s philosophy places extensive focus on quality.Our Advisor believes its investment process is a competitive advantage, allowing it to evaluate risk and reward intelligently across the energy infrastructure universe. •Deep Relationships and Access to Deal Flow. We believe our Adviser’s history in the energy infrastructure sector, its long-only investment strategy and its deep relationships with issuers, underwriters and sponsors offers competitive advantages in evaluating and managing investment opportunities.Our Adviser led the first MLP direct placement and has participated in over 110 direct investments in which it has invested over $2.5billion since 2002 through its listed funds and other specialty vehicles and accounts •Capital Markets Innovation.Our Adviser is a leader in providing investment, financing and structuring opportunities through its listed funds. Our Adviser formed the first listed, closed-end fund focused primarily on investing in energy infrastructure MLPs and led the development of institutional MLP direct placements to fund capital projects, acquisitions and sponsor liquidity.In addition, our Adviser established one of the first registered closed-end fund universal shelf registration statements and completed the first registered direct offering from a universal shelf registration statement for a closed-end fund. Fees Pursuant to our investment advisory agreement, we will pay our Adviser a fee for its investment management services equal to an annual rate of []% of our average monthly “Managed Assets” (defined as our total assets (including any assets attributable to any leverage that may be outstanding) minus the sum of accrued liabilities (other than debt entered into for purposes of leverage and the aggregate liquidation preference of any outstanding preferred stock)). The fee will be calculated and accrued daily and paid quarterly in arrears. See “Management of the Fund—Compensation and Expenses.” Federal Income Tax Status We intend to elect to be treated, and to qualify each year, as a regulated investment company (“RIC”) under the Internal Revenue Code of 1986, as amended (the “Code”). Assuming that we qualify as a RIC, we generally will not be subject to U.S. federal income tax on income and gains that we distribute each taxable year to stockholders if we meet certain minimum 3 ” distribution requirements. To qualify as a RIC, we will be required to meet asset diversification tests and to meet an annual qualifying income test. See “Certain U.S. Federal Income Tax Considerations.” Investment Policies We have adopted the following non-fundamental investment policies: ● Under normal circumstances, we will invest at least 80% of our total assets in equity securities of pipeline and other energy infrastructure companies; ● We may invest up to 30% of total assets in securities of non-U.S. issuers(including Canadian issuers); ● We may invest up to 30% of our total assets in restricted securities, primarilythrough direct investments in securities of listed companies; ●We will not invest in privately held companies; ● Wemay invest up to 20% of our total assets in debt securities, including thoserated below investment grade; ·We will not invest more than 10% of our total assets in any single issuer; and ·We will not engage in short sales. As a RIC, we may invest up to 25% of our total assets in securities of MLPs. The term “total assets” includes assets obtained through leverage for the purpose of each of our non-fundamental investment policies as set forth above. The Board of Directors may change our non-fundamental investment policies without stockholder approval and will provide notice to stockholders of material changes (including notice through stockholder reports), although a change in the policy of investing at least 80% of our total assets in equity securities of pipeline and other energy infrastructure companies requires at least 60days’ prior written notice to stockholders. Unless otherwise stated, these investment restrictions apply at the time of purchase. Furthermore, we will not be required to reduce a position due solely to market value fluctuations. In addition, to comply with federal tax requirements for qualification as a RIC, our investments will be limited so that at the close of each quarter of each taxable year (i)at least 50% of the value of our total assets is represented by cash and cash items, U.S.Government securities, the securities of other RICs and other securities, with such other securities limited for purposes of such calculation, in respect of any one issuer, to an amount not greater than 5% of the value of our total assets and not more than 10%outstanding voting securities of such issuer, and (ii)not more than 25% of the value of our total assets is invested in the securities of any one issuer (other than U.S.Government securities or the securities of other RICs), the securities (other than the securities of other RICs) of any two or more issuers that we control and that are determined to be engaged in the same business or similar or related trades or businesses, or the securities of one or more qualified 4 publicly traded partnerships (which includes MLPs). These tax-related limitations may be changed by the Board of Directors to the extent appropriate in light of changes to applicable tax requirements. During the period in which we are investing the net proceeds of this offering, we may deviate from our investment policies by investing the net proceeds in mutual funds, cash, cash equivalents, securities issued or guaranteed by the U.S. Government or its instrumentalities or agencies, high quality, short-term money market instruments, short-term debt securities, certificates of deposit, bankers’ acceptances and other bank obligations, commercial paper or other liquid fixed income securities. Under adverse market or economic conditions, we may invest 100% of our total assets in these securities. To the extent we invest in these securities on a temporary basis or for defensive purposes, we may not achieve our investment objective. Distributions We intend to make quarterly cash distributions to our common stockholders. We expect to declare the initial distribution approximately [ ] days, and to pay such distribution approximately [] days, from the completion of this offering, depending upon market conditions. We expect that the source of the cash payments we receive from our investments will constitute investment company taxable income, as well as long-term capital gains or return of capital from such investments.Investment company taxable income includes, among other items, dividends, operational income from MLPs, interest and net short-term capital gains, less expenses. Long-term capital gains reflect the realized market price received in the sale of an investment security in excess of its cost basis, less net capital losses, including any capital loss carryforwards. Since, as a RIC, we may invest up to 25% of our total assets in MLPs, a portion of distributions received from our investments may be sourced as return of capital. This may be due to a variety of factors, including that the MLP may have significant non-cash deductions, such as accelerated depreciation. Various factors will affect the levels of cash we receive from our investments, as well as the amounts of income represented by such cash, such as our asset mix and covered call strategy. We may not be able to make distributions in certain circumstances. To permit us to maintain a more stable distribution, our Board of Directors may from time to time cause us to distribute less than the entire amount of income earned in a particular period. The undistributed income would be available to supplement future distributions. As a result, the distributions paid by us for any particular period may be more or less than the amount of income actually earned by us during that period. Undistributed income will add to our net asset value, and, correspondingly, distributions from undistributed income will deduct from our net asset value. See “Distributions” and “Risk Factors—Performance and Distribution Risk.” See “Certain U.S. Federal Income Tax Considerations” for discussion regarding federal income tax requirements as a RIC as well as the potential tax characterization of our distributions to stockholders. Dividend Reinvestment Plan We intend to have a dividend reinvestment plan for our stockholders that will be effective upon completion of this offering. Our plan will be an “opt out” dividend reinvestment plan.Registered holders of our common stock will automatically be enrolled and entitled to participate in the plan.As a result, if we declare a distribution after the plan is effective, a registered holder’s cash 5 distribution will be automatically reinvested in additional common shares, unless the registered holder specifically “opts out” of the dividend reinvestment plan so as to receive cash distributions. Stockholders who receive distributions in the form of common shares will generally be subject to the same federal, state and local tax consequences as stockholders who elect to receive their distributions in cash. See “Automatic Dividend Reinvestment Plan” and “Certain U.S. Federal Income Tax Considerations.” Leverage The borrowing of money and the issuance of preferred stock and debt securities represent the leveraging of our common stock. The issuance of additional common stock may enable us to increase the aggregate amount of our leverage. We reserve the right at any time to use financial leverage to the extent permitted by the Investment Company Act of 1940 (the “1940 Act”) (50% of total assets for preferred stock and 331/3% of total assets for senior debt securities) or we may elect to reduce the use of leverage or use no leverage at all. The timing and terms of any leverage transactions will be determined by our Board of Directors. In addition, the percentage of our assets attributable to leverage may vary significantly during periods of extreme market volatility and will increase during periods of declining market prices of our portfolio holdings. The use of leverage creates an opportunity for increased income and capital appreciation for common stockholders, but at the same time creates special risks that may adversely affect common stockholders. Because our Adviser’s fee is based upon a percentage of our Managed Assets, our Adviser’s fee is higher when we are leveraged. Therefore, our Adviser has a financial incentive to use leverage, which will create a conflict of interest between our Adviser and our common stockholders, who will bear the costs of our leverage. There can be no assurance that a leveraging strategy will be successful during any period in which it is used. The use of leverage involves risks, which can be significant. See “Leverage” and “Risk Factors—Leverage Risk.” Hedging & Risk Management In addition to writing call options as part of our investment strategy, the risks of which are described herein, we may invest in a variety of derivative instruments for hedging or risk management purposes. In an attempt to reduce the interest rate risk arising from our leveraged capital structure, we may, but are not obligated to, use interest rate transactions such as swaps, caps and floors, intended to reduce our interest rate risk with respect to our interest and distribution payment obligations under our outstanding leverage. We may, but do not currently intend to, use various other hedging and risk management strategies to seek to manage other market risks. Such hedging strategies may be utilized to seek to protect against possible adverse changes in the market value of securities held in our portfolio, exposure to non-U.S. currencies, or to otherwise protect the value of our portfolio. As such, we may invest in derivative instruments including futures, forward contracts, options, options on such contracts and interest rate, total return and other kinds of swaps. See “Leverage—Hedging and Risk Management” and “Risk Factors—Hedging and Derivatives Risk.” Conflicts of Interest Conflicts of interest may arise from the fact that our Adviser and its affiliates carry on substantial investment activities for other clients, in which we have no 6 interest. Our Adviser or its affiliates may have financial incentives to favor certain of these accounts over us. Any of their proprietary accounts or other customer accounts may compete with us for specific trades. Our Adviser or its affiliates may give advice and recommend securities to, or buy or sell securities for, other accounts and customers, which advice or securities recommended may differ from advice given to, or securities recommended or bought or sold for us, even though their investment objectives may be the same as, or similar to, ours. Situations may occur when we could be disadvantaged because of the investment activities conducted by our Adviser and its affiliates for their other accounts. Certain of our Adviser’s managed funds and accounts may invest in the equity securities of a particular company, while other funds and accounts managed by our Adviser may invest in the debt securities of the same company.Such situations may be based on, among other things, the following: (1)legal or internal restrictions on the combined size of positions that may be taken for us or the other accounts, thereby limiting the size of our position; (2)the difficulty of liquidating an investment for us or the other accounts where the market cannot absorb the sale of the combined position; or (3)limits on co-investing in direct placement securities under the 1940 Act. Our investment opportunities may be limited by affiliations of our Adviser or its affiliates with pipeline and other energy infrastructure companies. See “Investment Objective and Principal Investment Strategies—Conflicts of Interest.” Adviser’s Information The offices of our Adviser are located at 11550 Ash Street, Suite300, Leawood, Kansas 66211. The telephone number for our Adviser is (913)981-1020 and our Adviser’s website is www.tortoiseadvisors.com. Information posted to our Adviser’s website should not be considered part of this prospectus. Who May Want to Invest Investors should consider their investment goals, time horizons and risk tolerance before investing in our common shares. We may be an appropriate investment for investors who are seeking: · An efficient investment vehicle for accessing a portfolio of companies owning and operating essential pipeline and other energy infrastructure assets; · the opportunity for distribution growth, driven by substantial pipeline and other energy infrastructure build-out potential; · simplified tax reporting with one 1099 and no unrelated business taxable income; · an investment for retirement and other tax-exempt accounts; · potential diversification of their overall investment portfolio; and · professional securities selection and active management by an experiencedenergy infrastructure adviser who has managed listed energy infrastructure assets across various economic cycles. An investment in our common shares involves a high degree of risk. Investors could lose some or all of their investment. See “Risk Factors.” Risks
